      Case 2:20-cv-00042-PJW Document 1 Filed 01/02/20 Page 1 of 8 Page ID #:1



 1 Lincoln D. Bandlow, Esq. (CA #170449)
     Lincoln@BandlowLaw.com
 2 Law Offices of Lincoln Bandlow, PC
     1801 Century Park East, Suite 2400
 3 Los Angeles, CA 90067
     Phone: (310) 556-9680
 4 Fax: (310) 861-5550

 5 Attorney for Plaintiff
     Strike 3 Holdings, LLC
 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10 STRIKE 3 HOLDINGS, LLC,                           Case Number:
11                        Plaintiff,                 COMPLAINT FOR COPYRIGHT
                                                     INFRINGEMENT
12 vs.
                                                     DEMAND FOR JURY TRIAL
13 JOHN DOE infringer identified as using
     IP address 47.157.80.141,                       [REDACTED VERSION]
14
                          Defendant.
15

16

17
           Plaintiff, Strike 3 Holdings, LLC (“Strike 3” or “Plaintiff”), brings this
18
     Complaint against Defendant, [REDACTED] (“Defendant”), and alleges as
19
     follows:
20
                                          Introduction
21
           1.     This is a case about the ongoing and wholesale copyright
22
     infringement of Plaintiff’s motion pictures by Defendant, who is referred to at this
23
     point as “John Doe.” Plaintiff is aware of Defendant’s identity, but has filed this
24
     suit against them pseudonymously and will file a motion to permit Defendant to
25
     litigate this case pseudonymously through discovery.
26
           2.     Plaintiff is the owner of award winning, critically acclaimed adult
27
     motion pictures.
28
                                                 1

                        Complaint – Demand for Jury Trial [REDACTED VERSION]
     Case 2:20-cv-00042-PJW Document 1 Filed 01/02/20 Page 2 of 8 Page ID #:2



 1          3.   Strike 3’s motion pictures are distributed through the Blacked, Tushy,
 2 Vixen, and Blacked Raw adult websites and DVDs. With millions of visitors to its

 3 websites each month, the brands are famous for re-defining adult content, creating

 4 high-end, artistic, and performer-inspiring motion pictures produced with a

 5 Hollywood style budget and quality.

 6          4.   Defendant is an egregious infringer of Plaintiff's registered
 7 copyrights and has been documented infringing 146 Works over an extended

 8 period of time. Defendant has used the BitTorrent protocol to affect this rampant

 9 and wholesale copyright infringement. Defendant not only has downloaded

10 Plaintiff’s motion pictures, but they have also distributed them to others.

11          5.   Although Defendant attempted to hide this theft by infringing
12 Plaintiff’s content anonymously, a Florida state court order permitted Plaintiff to

13 serve a subpoena on their Internet Service Provider (“ISP”), Frontier

14 Communications Corporation (“Frontier Communications”), to discover the

15 identity of the subscriber assigned IP address 47.157.80.141, the IP address

16 Defendant used to download and share Plaintiff’s works.

17          6.   Based on Plaintiff’s investigation of the subscriber and publicly
18 available resources, Plaintiff identified Defendant as the true infringer.

19                                Jurisdiction and Venue
20          7.   This is a civil action seeking damages under the United States
21 Copyright Act of 1976, as amended, 17 U.S.C. §§ 101 et seq. (the “Copyright

22 Act”).

23          8.   This Court has subject matter jurisdiction over this action pursuant to
24 28 U.S.C. § 1331 (federal question); and 28 U.S.C. § 1338 (jurisdiction over

25 copyright actions).

26          9.   This Court has personal jurisdiction over Defendant because
27 Defendant used an Internet Protocol address (“IP address”) traced to a physical

28 address located within this District to commit copyright infringement. Therefore:
                                              2

                     Complaint – Demand for Jury Trial [REDACTED VERSION]
     Case 2:20-cv-00042-PJW Document 1 Filed 01/02/20 Page 3 of 8 Page ID #:3



 1 (i) Defendant committed the tortious conduct alleged in this Complaint in this

 2 State; and, (ii) Defendant resides in this State and/or; (iii) Defendant has engaged

 3 in substantial – and not isolated – business activity in this State.

 4        10.    Pursuant to 28 U.S.C. § 1391(b) and (c), venue is proper in this
 5 district because: (i) a substantial part of the events or omissions giving rise to the

 6 claims occurred in this District; and, (ii) the Defendant resides (and therefore can

 7 be found) in this District and resides in this State. Additionally, venue is proper in

 8 this District pursuant 28 U.S.C. § 1400(a) (venue for copyright cases) because

 9 Defendant resides or may be found in this District.

10                                         Parties
11        11.    Strike 3 is a Delaware limited liability company located at 2140 S.
12 Dupont Hwy, Camden, DE.

13        12.    Defendant, [REDACTED], is an individual currently residing at
14 [REDACTED], Walnut, CA.

15                                  Factual Background
16                        Plaintiff’s Award-Winning Copyrights
17        13.    Strike 3’s subscription-based websites proudly boast a paid
18 subscriber base that is one of the highest of any adult-content sites in the world.

19 Strike 3 also licenses its motion pictures to popular broadcasters and Strike 3’s

20 motion pictures are the number one selling adult DVDs in the United States.

21        14.    Strike 3’s motion pictures and websites have won numerous awards,
22 such as “best cinematography,” “best new studio,” and “adult site of the year.”

23        15.    Strike 3’s motion pictures have had positive global impact, leading
24 more adult studios to invest in better content, higher pay for performers, and to treat

25 each performer with respect and like an artist.

26        16.    Unfortunately, Strike 3, like a large number of other makers of
27 motion picture and television works, has a major problem with Internet piracy.

28 Often appearing among the most infringed popular entertainment content on
                                               3

                      Complaint – Demand for Jury Trial [REDACTED VERSION]
     Case 2:20-cv-00042-PJW Document 1 Filed 01/02/20 Page 4 of 8 Page ID #:4



 1 torrent websites, Strike 3’s motion pictures are among the most pirated content in

 2 the world.

 3                Defendant Used the BitTorrent File Distribution Network
 4                            to Infringe Plaintiff’s Copyrights
 5          17.    BitTorrent is a system designed to quickly distribute large files over
 6 the Internet. Instead of downloading a file, such as a movie, from a single source,

 7 BitTorrent users are able to connect to the computers of other BitTorrent users in

 8 order to simultaneously download and upload pieces of the file from and to other

 9 users.

10          18.    To use BitTorrent to download a movie, the user has to obtain a
11 “torrent” file for that movie, from a torrent website. The torrent file contains

12 instructions for identifying the Internet addresses of other BitTorrent users who

13 have the movie, and for downloading the movie from those users. Once a user

14 downloads all of the pieces of that movie from the other BitTorrent users, the

15 movie is automatically reassembled into its original form, ready for playing.

16          19.    BitTorrent’s popularity stems from the ability of users to directly
17 interact with each other to distribute a large file without creating a heavy load on

18 any individual source computer and/or network. It enables Plaintiff’s motion

19 pictures, which are often filmed in state of the art 4kHD, to be transferred quickly

20 and efficiently. Moreover, BitTorrent is designed so that the more files a user

21 offers for download to others, the faster the user’s own downloads become. In

22 this way, each user benefits from illegally distributing other’s content and

23 violating copyright laws.

24          20.    Each piece of a BitTorrent file is assigned a unique cryptographic
25 hash value.

26          21.    The cryptographic hash value of the piece (“piece hash”) acts as that
27 piece’s unique digital fingerprint. Every digital file has one single possible

28 cryptographic hash value correlating to it. The BitTorrent protocol utilizes
                                                4

                       Complaint – Demand for Jury Trial [REDACTED VERSION]
     Case 2:20-cv-00042-PJW Document 1 Filed 01/02/20 Page 5 of 8 Page ID #:5



 1 cryptographic hash values to ensure each piece is properly routed amongst

 2 BitTorrent users as they engage in file sharing.

 3        22.    The entirety of the digital media file also has a unique cryptographic
 4 hash value (“file hash”), which acts as a digital fingerprint identifying the digital

 5 media file (e.g. a movie). Once infringers complete the downloading of all pieces

 6 which comprise a digital media file, the BitTorrent software uses the file hash to

 7 determine that the file is complete and accurate.

 8        23.    Defendant used the BitTorrent file network to illegally download and
 9 distribute Plaintiff’s copyrighted motion pictures.

10        24.    Plaintiff has developed, owns, and operates an infringement detection
11 system.

12        25.    Plaintiff’s infringement detection system established direct TCP/IP
13 connections with the Defendant’s IP address, as outlined in Exhibit A, while

14 Defendant was using the BitTorrent file distribution network.

15        26.    While Defendant was infringing, Plaintiff’s infringement detection
16 system downloaded from Defendant one or more pieces of the digital media files

17 containing Strike 3’s motion pictures listed in Exhibit A (“Works”), as identified

18 by the hash value associated with the metadata in each of the torrent files

19 correlating to the Works.

20        27.    A full copy of each digital media file was downloaded from the
21 BitTorrent file distribution network, and it was confirmed through independent

22 calculation that the file hash correlating to each file matched the file hash

23 associated with Plaintiff’s copyrighted movie downloaded by Defendant.

24        28.    Defendant downloaded, copied, and distributed Plaintiff’s Works
25 without authorization.

26        29.    At no point did Plaintiff’s infringement detection system upload
27 content to any BitTorrent user.

28        30.    The digital media files have been verified to contain a digital copy of
                                              5

                     Complaint – Demand for Jury Trial [REDACTED VERSION]
     Case 2:20-cv-00042-PJW Document 1 Filed 01/02/20 Page 6 of 8 Page ID #:6



 1 a motion picture that is identical (or alternatively, strikingly similar or

 2 substantially similar) to Plaintiff’s corresponding original copyrighted Works.

 3        31.     Defendant’s infringement was continuous and ongoing.
 4        32.     Plaintiff owns the copyrights to the Works and the Works have been
 5 registered with the United States Copyright Office.

 6        33.     The United States Copyright Office registration information for the
 7 Works, including the registration number, is outlined in Exhibit A.

 8        34.     Plaintiff seeks statutory damages and attorneys’ fees under 17 U.S.C.
 9 § 501 of the United States Copyright Act.

10              Discovery Will Likely Show that Defendant is the Individual
11                     Who Infringed Plaintiff’s Copyrighted Works
12        35.     Although Defendant is not the subscriber of IP address
13 47.157.80.141, Plaintiff’s investigation has determined that Defendant is the

14 person who used this IP address to infringe on its copyrighted works.

15        36.     In response to Plaintiff’s subpoena, the ISP indicated that IP address
16 47.157.80.141 was assigned to a person located at the residence identified in

17 paragraph 12 above during at least one date of infringement.

18        37.     Defendant lived at the residence identified in paragraph 12 above
19 during the period of infringement.

20        38.     Plaintiff logged BitTorrent network activity emanating from IP
21 address 47.157.80.141 involving works other than Plaintiff’s copyrighted works.

22 Collectively, this evidence is referred to as the “Additional Evidence.”

23        39.     [REDACTED].
24        40.     [REDACTED].
25        41.     [REDACTED].
26        42.     [REDACTED].
27

28
                                               6

                      Complaint – Demand for Jury Trial [REDACTED VERSION]
     Case 2:20-cv-00042-PJW Document 1 Filed 01/02/20 Page 7 of 8 Page ID #:7



 1                                        COUNT I
 2                              Direct Copyright Infringement
 3         43.   The allegations contained in paragraphs 1-42 are hereby re-alleged as
 4 if fully set forth herein.

 5         44.   Plaintiff is the owner of the Works, which is an original work of
 6 authorship.

 7         45.   Defendant copied and distributed the constituent elements of
 8 Plaintiff’s Works using the BitTorrent protocol.

 9         46.   At no point in time did Plaintiff authorize, permit or consent to
10 Defendant’s distribution of its Works, expressly or otherwise.

11         47.   As a result of the foregoing, Defendant violated Plaintiff’s exclusive
12 right to:

13         (A)   Reproduce its Works in copies, in violation of 17 U.S.C. §§ 106(1)
14 and 501;

15         (B)   Distribute copies of the Works to the public by sale or other transfer
16 of ownership, or by rental, lease or lending, in violation of 17 U.S.C. §§ 106(3)

17 and 501;

18         (C)   Perform the copyrighted Works, in violation of 17 U.S.C. §§ 106(4)
19 and 501, by showing the Works’ images in any sequence and/or by making the

20 sounds accompanying the Works’ audible and transmitting said performance of

21 the work, by means of a device or process, to members of the public capable of

22 receiving the display (as set forth in 17 U.S.C. § 101’s definitions of “perform”

23 and “publicly” perform); and

24         (D)   Display the copyrighted Works, in violation of 17 U.S.C. §§ 106(5)
25 and 501, by showing individual images of the works non-sequentially and

26 transmitting said display of the works by means of a device or process to members

27 of the public capable of receiving the display (as set forth in 17 U.S.C. § 101’s

28 definition of “publicly” display).
                                               7

                      Complaint – Demand for Jury Trial [REDACTED VERSION]
     Case 2:20-cv-00042-PJW Document 1 Filed 01/02/20 Page 8 of 8 Page ID #:8



 1        48.   Defendant’s infringements were committed “willfully” within the
 2 meaning of 17 U.S.C. § 504(c)(2).

 3        WHEREFORE, Plaintiff respectfully requests that the Court:
 4        (A)   Permanently enjoin Defendant from continuing to infringe Plaintiff’s
 5 copyrighted Works;

 6        (B)   Order that Defendant delete and permanently remove the digital
 7 media files relating to Plaintiff’s Works from each of the computers under

 8 Defendant’s possession, custody or control;

 9        (C)   Order that Defendant delete and permanently remove the infringing
10 copies of the Works Defendant has on computers under Defendant’s possession,

11 custody or control;

12        (D)   Award Plaintiff statutory damages per infringed work pursuant to
13 17 U.S.C. § 504(a) and (c);

14        (E)   Award Plaintiff its reasonable attorneys’ fees and costs pursuant to
15 17 U.S.C. § 505; and

16        (F)   Grant Plaintiff any other and further relief this Court deems just and
17 proper.

18                          DEMAND FOR A JURY TRIAL
19        Plaintiff hereby demands a trial by jury on all issues so triable.
20        DATED this 2nd day of January, 2020.
21                                         Law Offices of Lincoln Bandlow PC
22                                         s/ Lincoln D. Bandlow
                                           Lincoln D. Bandlow, Esq.
23
                                           Attorneys for Plaintiff
24                                         Strike 3 Holdings, LLC
25

26

27

28
                                              8

                     Complaint – Demand for Jury Trial [REDACTED VERSION]
